Title: Report of Board of Admiralty, [12 April] 1780
From: Board of Admiralty
To: 


[12 April 1780]
The Board of Admiralty beg leave to represent to Congress that the Continental ship Saratoga has been lately launched at this place, and may be speedily fitted for Sea, if the board had Money for that purpose. As the Saratoga in all probability will be a very fast Sailing Vessel, and considerable advantages may arise to the public from her being Speedily fitted out—the Board would therefore recommend.
That the balance of Money in their hands arising from the Sale of Wines Sold under their direction be applyed in fitting with despatch the Ship Saratoga.
agreed
